Citation Nr: 1431131	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee disability, evaluated as 10 percent disabling prior to December 10, 2013, and as 40 percent disabling from that day forward.  

2.  Entitlement to an increased rating for left knee disability, evaluated as 10 percent disabling prior to March 4, 2011, then as temporarily totally disabling prior to October 1, 2011, then as 20 percent disabling prior to December 10, 2013, and as 30 percent disabling from that day forward.  

3.  Entitlement to an increased rating for right shoulder disability, rated as 10 percent disabling prior to September 24, 2011, and as 20 percent disabling from that day forward.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 1983 to February 1987 and from March 1988 to February 1993.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent each for the right knee, left knee, and right shoulder disabilities.

The Veteran participated in an informal hearing conference with a Decision Review Officer (DRO) at the RO in February 2008.  A report from the DRO hearing is of record.  

The claim was remanded by the Board in June 2011 for additional development.  

In a September 2012 rating decision, an increased rating of 20 percent for left knee disability was granted, effective September 24, 2011.  Then, in October 2012, an increased rating of 20 percent was granted for the right shoulder disability, effective September 24, 2011.  In a December 2012 rating decision, a temporary total disability rating based on convalescence was granted, from March 4, 2011, to October 1, 2011, with an increased rating of 20 percent assigned from that day forward.  

The Board remanded the claim in November 2013 for additional development.  

Finally, in an April 2014 rating decision, an increased rating of 40 percent was granted for right knee disability and an increased rating of 30 percent was granted for left knee disability, each made effective December 10, 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand, the Board requested that a VA examination be provided to assess the current severity of the bilateral knee and right shoulder disabilities, to include any impairment incurred as a result of flare-ups of symptoms as well as other functional factors such as pain and weakness.  In the subsequent April 2014 VA examination, the examiner noted the Veteran's reported flare-ups of symptoms resulting in additional stiffness, excess fatigability, incoordination, and weakness but did not comment on the functional impact from such flare-ups.  

In addition, the Board requested an opinion as to whether the small meniscal tear in the right has been aggravated by disability present in the right knee as discussed in an April 2007 orthopedic note.  The April 2014 VA examiner stated that the question was beyond her scope of practice as a family physician and so she could not offer an opinion.  

Finally, the Board requested that the proper procedures as outlined under 38 C.F.R. § 3.159 (2013) be followed to obtain an October 2011 and March 2012 VA examination of the right shoulder.  It does not appear that this has been done, as efforts to obtain such records have not been documented and the records are not included in the claims file.  

As the Board's November 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A complete VA examination must be obtained by a qualified orthopedic specialist to assess the current severity of the bilateral knee and right shoulder disabilities, to include the functional impairment experienced during flare-ups, and a new opinion from a qualified physician must be obtained regarding the right knee disability.  

In addition, the issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) has been raised.  Therefore, an opinion must be obtained as to whether the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment.  

This opportunity should also be taken to obtain all outstanding records of VA treatment, including those created since November 2013, the last VA treatment of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including an October 2011 and March 2012 VA right shoulder examination and those records created since November 2013, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified orthopedic specialist to determine the current severity of the service-connected right knee, left knee, and right shoulder disabilities.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the right knee, left knee, and right shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected right knee, left knee, and right shoulder disabilities.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disabilities cause him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disabilities.  If the examiner concludes that the Veteran is unemployable due to his service-connected disabilities, the examiner should also opine as to when the Veteran became unemployable, if possible.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



